Citation Nr: 1030258	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability, to 
include as secondary to service-connected hypertension.

2.  Entitlement to service connection for arthritis of both 
hands, to include as secondary to service-connected residuals of 
a right wrist fracture with traumatic arthritis.

3.  Entitlement to service connection for arthritis of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1964 to May 1986 with earlier periods of active duty for training 
(ACDUTRA).  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from August 2005 (heart disability) and 
April 2006 (arthritis of the hands and feet) rating decisions of 
the Department of Veterans Affairs Regional Office in Waco, 
Texas.  In February 2009, the Board reopened the claims of 
service connection for arthritis of both hands and of both feet, 
and remanded those matters, and the claim of service connection 
for a heart disability to the RO to address due process 
considerations (including de novo review), and for further 
development of medical evidence.

The issues of service connection for a heart disability 
and for arthritis of both hands are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action on his part 
is required.


FINDINGS OF FACT

1.  The Veteran's right foot tenderness and slight decreased 
motion of the first metatarsophalangeal joint are as likely as 
not related to repeat episodes of right foot podagra he had in 
service.

2.  The Veteran is not shown to have left foot arthritis (or 
gout).


CONCLUSIONS OF LAW

1.  Service connection is warranted for a chronic right foot 
disability manifested by tenderness and slight decrease in range 
of motion.  38 U.S.C.A. 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

2.  Service connection for left foot arthritis is not warranted.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Here, the 
notification obligation was met by RO letters to the Veteran in 
May 2005, January 2006, March 2006, and March 2009.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F. 
3d 1328, 1333-34 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)

The Veteran's service treatment records (STRs) are associated 
with the claims file, as are post-service VA and private 
treatment records.  He was afforded a VA examination in March 
2009.  As will be discussed in greater detail below, that 
examination was adequate (producing sufficient findings/opinions 
for adjudication of this matter).  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In the absence of proof of a 
current disability, there is no valid claim of service 
connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
A disease may be service connected if shown to be of a chronic 
nature in service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge from 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish 
nexus/incurrence.  See Davidson v. Shinseki, 381 F. 3d 1313 (Fed. 
Cir. 2009).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent 
medical evidence is necessary when the determinative question is 
one requiring medical knowledge.  Id.   

Arthritis of both feet

The Veteran's STRs include a May 1964 record showing that he had 
a right great toe infection.  A June 1964 STR shows that the 
Veteran twisted his right ankle.  A November 1969 record notes 
that the Veteran experienced left ankle swelling after a sports 
injury.  An October 1974 STR notes symptoms of obvious swelling, 
redness, and tenderness in the left great toe; there was no 
history of trauma and X-rays were negative.  The impression was 
possible gouty arthritis.

Beginning in February 2000, VA treatment records note that the 
Veteran was experiencing attacks of gout manifested by swelling 
of his great toes (and ankles occasionally).

On March 2009 VA examination the examiner noted the STRs report 
of one incident in service of a red hot swollen painful 1st 
metatarsophalangeal joint of the right great toe, and also noted 
the Veteran's report of numerous attacks of podagra after leaving 
service, mostly in the right great toe, as well as the diagnosis 
of gout in the early 1990s for which Allopurinol was prescribed.  
The Veteran reported that the episode of the right great toe in 
service was identical to all the other gout attacks he has had 
since separation from service.  The Veteran's current complaints 
included stiffness and pain of both ankles, especially after 
resting; pain in both feet when he walks; and some abnormal 
sensations on the plantar surface of the feet.  He did not 
complain of swelling, weakness, or fatigability of the feet.  
Weight-bearing x-rays of both feet were interpreted as showing no 
significant bony or soft tissue pathology.  The diagnosis was 
right foot tenderness and slight decreased motion of the 1st 
metatarsophalangeal joint.  The examiner opined that such 
disability was as likely as not related to repeated episodes of 
podagra.  The examiner opined that another diagnosis of right 2nd 
toe alignment abnormalities was unrelated to gout (and therefore 
service).  The examiner found there was no evidence of gout or 
arthritis of left foot toes.  The examiner opined that it is as 
likely as not that the in-service episode of right 1st MTP joint 
pain, swelling and erythema was the first presentation of gout.

The Board finds that the evidence outlined above, while not 
actually showing arthritis, shows the onset of a right foot 
disability manifested by tenderness and decreased range of motion 
in service, warranting service connection for such disability.  
The Board further finds that the Veteran is not shown to have 
arthritis (or non-arthritic chronic disability) of the left foot.  
While he may (as a layperson) be competent to observe he has left 
foot pain, pain of itself is not a compensable disability.  He is 
not competent to establish by his own accounts that his 
complaints of left foot pain reflect an underlying left foot 
disability, as that is a medical question beyond the capability 
of resolution by lay observation.  As there is no competent 
evidence of left foot pathology, a threshold requirement for 
establishing service connection for left foot 
arthritis/arthritis-like disability is not met, and service 
connection for such disability is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  




ORDER

Service connection for right foot disability manifested by 
tenderness/slight limitation of motion is granted.

Service connection for left foot arthritis/arthritis-like 
disability is denied.


REMAND

Regarding the claim of service connection for a heart disability, 
the Veteran was afforded a VA heart examination in March 2009; 
the diagnosis was essential hypertension and hypertensive 
cardiovascular disease with left ventricular hypertrophy "but no 
congestive heart failure".  In support of this conclusion, the 
VA examiner stated only, "The Veteran has not ever demonstrated 
evidence of myocardial damage or ischemia and has no symptoms of 
chest discomfort at all in the recent year.  Thus, it is unlikely 
that he has a significant obstructive coronary artery disease."  
The Board finds this opinion to be inadequate, as the VA examiner 
did not offer a specific rationale for the opinion.  The Veteran 
has alleged that he has heart disability that was caused or 
aggravated by his service-connected hypertension.  The examiner 
was asked to determine whether the Veteran's current left 
ventricular hypertrophy is related to his hypertension.  The 
March 2009 VA examiner did not respond to this question or 
address whether or not the Veteran's hypertension is a cause or 
aggravating factor for his current heart disability.  

Regarding the claim of service connection claim for arthritis of 
both hands, it was requested that the Veteran be examined, and 
that the examiner opine whether the Veteran's current arthritis 
of the hands (specifically degenerative joint disease (DJD) of 
the fingers) is related to an event or injury during service and 
whether the DJD of the fingers was caused or aggravated by his 
service-connected traumatic arthritis of the right wrist.  On 
March 2009 VA orthopedic  examination the diagnosis was 
degenerative joint disease of both hands especially the distal 
interphalangeal joints and less affected in the proximal 
interphalangeal joints; the examiner noted, "this is unrelated 
to right wrist injury" and "this is also unrelated to gout".  
The examiner did not address the question of direct service 
connection and does not appear to have considered the Veteran's 
STRs in rendering his opinion.  Consequently an addendum medical 
opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.  The Veteran's claims file should be 
returned to the March 2009 VA orthopedic 
examiner for review and a medical opinion as 
to whether his arthritis of both hands is 
related to his service.  The claims folder 
(to specifically include STRs) must be 
reviewed by the examiner in conjunction with 
the preparation of the addendum opinion.  The 
examiner must explain the rationale for all 
opinions provided.  If the March 2009 VA 
orthopedic examiner is unavailable, the 
Veteran should be afforded a new VA 
orthopedic examination for the purpose of 
securing the opinion(s) sought.  

In either event, the opinion-provider should 
provide an opinion responding to the 
following 

A)  Is it at least as likely as not (a 50% or 
greater probability) that the Veteran's 
arthritis of both hands (DJD of the fingers) 
is related to an event or injury incurred 
during service?; and

B)  Is it at least as likely as not (a 50% or 
greater probability) that the Veteran's 
bilateral DJD of the fingers was either (i) 
caused or (ii) aggravated by (increased in 
severity due to) his service-connected right 
wrist traumatic arthritis.  If the opinion is 
that his service-connected right wrist 
traumatic arthritis aggravated bilateral DJD 
of the fingers, the examiner should specify, 
so far as possible, the degree of disability 
(pathology/impairment) resulting from such 
aggravation.

2.  The claims file should also be returned 
to the March 2009 VA cardiology examiner to 
secure an opinion whether the Veteran's left 
ventricular hypertrophy is related to his 
[service-connected] hypertension.  The 
examiner must explain the rationale for the 
opinion given.  If the March 2009 VA 
cardiology examiner is unavailable, the 
Veteran should be afforded a new VA 
cardiology examination for the purpose of 
securing the opinion sought.  In either 
event, the consulting medical provider must 
respond to the following questions:

Is it at least as likely as not (a 50% or 
greater probability) that the Veteran's left 
ventricular hypertrophy was either (i) caused 
or (ii) aggravated by (increased in severity 
due to) his service-connected hypertension.  
If the opinion is to the effect that the 
hypertension did not cause, but aggravated 
the left ventricular hypertrophy, the 
examiner should specify, so far as possible, 
the degree of disability 
(pathology/impairment) resulting from such 
aggravation.

3.  The RO should then re-adjudicate the 
claims.  If either remain denied, the RO 
should issue an appropriate SSOC and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


